MEMORANDUM OPINION
                                            No. 04-12-00373-CV

                                           IN RE Ethel BURNES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 27, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 19, 2012, Relator Ethel Burnes filed a petition for writ of mandamus. The court

has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                             PER CURIAM




1
  This proceeding arises out of Cause No. 11-09-20803-CV, styled In the Interest of D.J.L., Jr. and A.J.R., pending
in the 38th Judicial District Court, Medina County, Texas, the Honorable Camile G. Dubose presiding.